Citation Nr: 9935277	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is objectively shown to involve 
symptomatology including some impairment in the ability to 
establish or maintain effective relationships with others, 
some occupational and social impairment with depression and 
some depression.


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  The veteran has made 
such an allegation in this case.  Accordingly, his claim for 
an increased rating is well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
personnel and service medical records, records of treatment 
following service, reports of VA rating examinations, and a 
transcript of personal hearing testimony given at a 
videoconference hearing before the undersigned Acting Board 
Member.  The Board is unaware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for PTSD was granted by a 
March 1996 rating decision, and a 30 percent evaluation was 
assigned, effective from November 1, 1995.  In February 1998, 
the veteran filed a claim for an increased rating for his 
PTSD in which he contended that the severity of his service-
connected disability had increased.  His claim was denied by 
a September 1998 rating decision, and this appeal followed.  

In May 1998, the veteran underwent a VA rating examination.  
He reported living with his wife and 22-year old daughter, 
and indicated that he drove a truck for a landscaping 
company.  On examination, his long- and short-term memory 
were characterized as excellent, his judgment and insight 
were described as "very good" and he was noted to be fully 
oriented.  The examiner found the veteran's mood and affect 
to be appropriate, although he did appear to be somewhat 
anxious with respect to his medical examination.  The veteran 
indicated that he typically slept for four hours per night, 
and experienced regular nightmares and flashbacks.  He also 
reported having few close friends outside of work and his 
family.  The veteran indicated that he had attempted suicide 
on one occasion in 1995, but that he had not experienced 
similar ideations of any significance since that time.  The 
examiner observed that the veteran's PTSD appeared to be 
mild-to-moderate in severity, as evidenced by his ability to 
maintain employment and family relations.  The examiner 
concluded with diagnoses of Axis I chronic moderate PTSD and 
alcohol abuse, and included an Axis V global assessment of 
functioning (GAF) score of 65 to 70.  Under the Diagnostic 
Statistical Manual, Fourth Edition (DSM-IV), a GAF score of 
65 to 70 suggests some mild symptoms of a psychiatric 
disorder (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  

In support of his claim, the veteran submitted VA inpatient 
and clinical treatment records dating from January 1997 
through January 1999.  These records show that the veteran 
underwent regular treatment for his PTSD during this period, 
which consisted primarily of group counseling sessions.  The 
PTSD counseling sessions do not disclose any significant 
crises, but the records also reflect that the veteran was 
seen on an inpatient basis on numerous occasions for 
treatment relating to chronic and severe alcohol abuse.  
These records, while variously containing Axis I diagnoses 
relating to PTSD by history, do not indicate any specific 
treatment or symptomatology relating to PTSD per se.  The 
inpatient treatment records reflect a pattern of episodic 
heavy alcohol abuse followed by inpatient admission and 
detoxification, usually lasting for periods of several days.  
In addition, during these episodes, the veteran was noted to 
experience depression, and on occasion stated that he 
experienced suicidal ideation.  By the time he would be 
discharged, the veteran would typically deny such ideation.  

The Board also notes that upon his various admissions for 
inpatient treatment, the veteran was assigned Axis V GAF 
scores ranging from 20 to 45, and upon discharge, was 
assigned GAF scores ranging from 50 to 65.  Under the 
criteria found in DSM-IV, such GAF scores demonstrated upon 
inpatient admission are suggestive of symptomatology ranging 
from some propensity for hurting oneself or others to serious 
symptoms of a psychiatric disorder.  However, as noted, the 
veteran's levels of impairment reflected in the inpatient 
treatment records were attributed to his alcohol abuse, and 
were not shown to be the result of any PTSD, per se.  

In September 1999, the veteran and his wife appeared at a 
videoconference hearing before the undersigned Acting Board 
Member and testified, in substance, that he experienced a 
great deal of impairment in his ability to establish and 
maintain effective interpersonal relationships with others 
and that he tended to isolate himself at home and in his 
community.  The veteran testified that he was regularly 
employed with a landscaping company, and that due to 
conflicts with his work schedule, he was unable to attend all 
of his group therapy sessions.  He indicated that he 
experienced difficulty in getting along with his co-workers 
to the extent that he had quit a series of jobs over such 
conflicts.  In addition, he testified that he had previously 
worked for 20 years, but had quit due to conflicts with his 
boss.  However, the veteran conceded that with his present 
job, he operated heavy machinery and equipment, and that he 
had to work as a team with his co-workers.  He stated that he 
got along all right with his co-workers, but that he did not 
always get along with management.  Further, the veteran 
stated that his job operating heavy equipment required that 
he concentrate a great deal, particularly to avoid accidents 
such as striking power lines or causing injuries.  He also 
indicated experiencing nightmares and flashbacks two-to-three 
times weekly, and of experiencing impaired sleep.  The 
veteran and his wife testified that he tended to isolate 
himself from his family and had an unpredictable temper which 
was manifested by episodes in which he would intentionally 
destroy household objects.  The veteran's wife testified that 
she had to constantly remind and encourage the veteran to 
maintain his personal hygiene standards.  Otherwise, she 
stated, he would likely not shower or perform other acts of 
personal hygiene for weeks at a time.  

Under the regulatory criteria for rating PTSD, a 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

Applying the regulations governing PTSD evaluations to the 
evidence of record, the Board concludes that the currently 
assigned 30 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating.  As noted, the clinical evidence shows that 
the veteran currently experiences episodes of severe 
impairment due to his alcohol abuse.  However, the 
symptomatology actually attributed to his PTSD is objectively 
shown to be mild to moderate in severity.  The veteran has 
reported isolative behavior, and his PTSD counseling notes 
reflect that his primary concerns in this regard were in 
exploring new ways to establish and maintain effective 
relationships with others.  In addition, he was shown to have 
expressed an interest in exploring methods in controlling his 
temper.  However, even to the extent that such symptoms can 
be attributed to his PTSD, they have not been shown to be so 
severe as to warrant assignment of a 50 percent evaluation 
under Diagnostic Code 9411.  

The veteran stated that he had worked at the same job for 20 
years, prior to leaving due to personal conflicts with his 
immediate supervisor.  He indicated that he was regularly 
employed at a landscaping company, and got along well with 
his co-workers.  At the September 1999 videoconference 
hearing, he had testified that his primary interpersonal 
difficulties involved company management.  In addition, the 
report of the May 1998 rating examination failed to 
objectively note any serious symptoms associated with PTSD.  
The veteran's memory was excellent, and his judgment, 
insight, mood, and affect were all characterized as good and 
appropriate, although he did report experiencing some mild 
insomnia.  Further, while he indicated that he had attempted 
suicide in 1995, the veteran stated that he had not 
experienced any such ideation of any significance since that 
time.  

The Board observes that the inpatient treatment records show 
that the veteran experienced intermittent suicidal ideation, 
but again, this symptomatology was not shown to be the result 
of his PTSD, but rather, was a product of his alcohol abuse.  
Further, while the veteran's wife attempted to show through 
her testimony that the veteran experienced great difficulty 
in maintaining personal hygiene standards, such is not 
objectively shown by the medical evidence.  In this regard, 
the Board notes that a February 1998 inpatient treatment 
record shows that the veteran was very well groomed, although 
he was otherwise shown to be heavily intoxicated and 
experienced difficulty speaking. 

At most, the objective medical evidence shows that, exclusive 
of his problems relating to alcoholism, he does not 
experience more than intermittent periods of inability to 
perform occupational tasks, and experiences occasional 
depressed moods and anxiety.  On examination the 
symptomatology attributed to the veteran's PTSD was not shown 
to be of a degree of severity as asserted by the veteran and 
his wife.  In this respect, the Board notes that the veteran 
did not demonstrate any flattened or inappropriate affect, 
speech impediments (other than while intoxicated), excessive 
panic attacks, memory impairments, or inability to understand 
complex commands.  He testified that his job required him to 
be able to fully concentrate on any given task, and he has 
not been shown to be incapable of performing such tasks.  In 
any event, the Board finds that while the full criteria for 
assignment of a 30 percent evaluation are not met, after 
resolving all reasonable doubt in favor of the veteran, his 
symptomatology with respect to his PTSD is most consistent 
with the criteria for assignment of a 30 percent evaluation 
under Diagnostic Code 9411.  Accordingly, it follows that the 
veteran's claim for an evaluation in excess of 30 percent for 
his PTSD must be denied.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation in excess 
of 30 percent for the veteran's PTSD.  


ORDER

Assignment of an evaluation in excess of 30 percent for PTSD 
is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

